Title: Thomas Jefferson to James Hamilton, 25 June 1812
From: Jefferson, Thomas
To: Hamilton, James


          
            Sir Monticello June 25. 12.
            In my letter of May 4. I informed you of the reciept of yours of Apr. 16. just as I was setting out on a journey, immediately on my return from which I would look to the having paiment made of the subscriptions to mr Maclure assigned to you. I am proceeding in that business, and, without awaiting it’s entire accomplishment, think it best to communicate it’s present state as below. the subscriptions of the three first named (all the subscriptions, you know, were of fifty dollars each) I deposited in the bank of Richmond, through messrs Gibson & Jefferson my correspondents there, subject to your order.  Governor Barber, residing there, has either placed his there already or will do it, or pay it on demand. Messrs Hudson, Divers, Meriwether and Minor live in my county, & are gentlemen of entire punctuality. I am confident they will without delay deposit theirs in the bank, if they have not done it already. mr Watson lives in a neighboring county. I know nothing of him but from information that he is a punctual man. measures are taken as to his subscription.as to Colo Monroe, the Secretary of state, and mr Nelson our representative in Congress, I think it would be best for you, as both are in Washington to have application made to them through some one of your representatives in Wa Congress, as it would be less circuitous than thro’ myself & the bank of Richmond. I shall leave them therefore to yourself, and shall not fail to inform you of our further progress here  as soon as I can have communication with those here who have not paid. in the mean time accept the assurance of my attention to the business, & of my respect.
            
              Th:
              Jefferson
          
          
            
      
         list of
         
         the subscribers.
         
      
      
         
         
            Th: Jefferson
         
         }
         paid
         
         
            Watson. lives in Louisa
         
      
      
         
         
            
               George Gilmer
             
            
         
         
            James Monroe
         
         }
         in Washington
            
         
      
      
         
         
            John B. Magruder 
            
         
         
            Hugh Nelson
         
      
      
         
         
            James Barbour. Govr in Richmd 
            
            
         
         
      
      
         
         
            Christopher Hudson
         
         
      
      
         
         
            George Divers
         
         
      
      
         
         
            Wm D. Meriwether.
         
      
      
         
         
            Peter Minor
         
         
      
   
          
        